DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claims under 35 USC 101, the Applicant argues that the claims cannot be considered to constitute a mental process and how the invention is a practical solution to an old problem. The Examiner respectfully disagrees. Applicant argues that the claims CADx device address inaccuracies in risk prediction by calculating an equivalent smoking history value based on the patient’s image. The automation aspect and objective manner in which the data is analyzed are results from the computer implementation of the abstract idea. The output results by providing a “second opinion” or drawing the clinician’s attention to cases that should be looked at in more detail as noted in the Arguments demonstrate an improvement to the abstract idea, not necessarily a significant improvement in the “technical field” in predicting a risk of lung disease. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and would not integrate the exception into a practical application as a whole. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Due to the amendments, rejection under 35 USC 101 has been updated.

Regarding the arguments against the rejection of claims under 35 USC 102, Examiner agrees and therefore the rejections under 35 USC 102 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-18 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4-16 are related to a system. Claims 17-18, 20 are related to a method.  Accordingly, claims 1-2, 4-18 and 20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A Computer Aided Diagnosis, CADx, lung disease risk measure device comprising: 
an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible; 
a smoking history system operably coupled to the input circuit and configured to receive and analyse the at least one input medical image of the patient and determine an equivalent smoking history of the patient based on the at least one input medical image and output a smoking history parameter based on the determined equivalent smoking history of the patient;
a CADx system configured to receive and analyse the smoking history parameter and the at least one input medical image, and calculate a lung disease risk measure based on a combination of the analysis of the at least one input medical image and the smoking history parameter; and
an output circuit operably coupled to the smoking history system and the CADx system and arranged to output the lung disease risk measure.

The Examiner submits the foregoing underlined limitations constitute a “mental process” because the steps of analyzing the at least one input medical image and then determining an equivalent smoking history of the patient and further “analyzing” the smoking history parameter and the input medical image to further “calculate” a lung disease risk measure are steps that can be performed mentally in the human mind. Additionally, the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the above steps of analyzing and determining smoking histories and further “analyzing” the smoking history parameter and the input medical image to further “calculate” a lung disease risk measure is used for steps for managing the care of the patient for determining lung disease risk.

Claim 17 recites similar at least one abstract ideas.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claim 2 and 18 recite how the equivalent smoking history is determined, and further determines the smoking history parameter by quantifying lung damage, thus further defining the at least one abstract idea. Claim 10 recites calculating a lung disease risk measure based on previous steps, thus further defining the at least one abstract idea. Claim 4 recites further calculating step for lung disease risk measure based on combined factors, thus further defining the at least one abstract idea. Claims 5, 6 and 20 recite adjusting the previously determined risk score based on inputs, therefore further defining the at least one abstract idea.  Claims 8 and 9 recite calculating and quantifying lung damage in quantity of smoking time, therefore further defining the at least one abstract idea. Claims 14-16 recite using a loss function to calculate the difference between the determined smoking history and the input ground truth label, and therefore further defining the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A Computer Aided Diagnosis, CADx, lung disease risk measure device  (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) comprising: 
an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
a smoking history system operably coupled to the input circuit and configured to receive and (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) analyse the at least one input medical image of the patient and determine an equivalent smoking history of the patient based on the at least one input medical image and output a smoking history parameter based on the determined equivalent smoking history of the patient; (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
a CADx system configured to receive and (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) analyse the smoking history parameter and the at least one input medical image, and calculate a lung disease risk measure based on a combination of the analysis of the at least one input medical image and the smoking history parameter; and
an output circuit operably coupled to the smoking history system and the CADx system and arranged to output the lung disease risk measure (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)).


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A Computer Aided Diagnosis, CADx, lung disease risk measure device and a smoking history system, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 11, lines 32-37] of Applicant’s Specification describes these systems in a non-particular computing configuration using a neural network, and thus merely implements the abstract ideas.

Regarding the additional limitations of an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 9, lines 18-20] of Applicant’s Specification shows the receiving step of the medical image and is merely used as data gathering steps.

Regarding the additional limitations of and output a smoking history parameter based on the determined equivalent smoking history of the patient and an output circuit operably coupled to the smoking history system and the CADx system and arranged to output the lung disease risk measure, these are merely post-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of insignificant application that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 9, lines 28-30] of Applicant’s Specification shows how the output circuit merely outputs the results from the abstract idea and is therefore insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to predict risk of lung disease, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:

Claim 10 recites output circuit system for post solution activity. Claim 4,7 recites pre-solution activity of gathering clinical factors. Claim 5 recites a risk score adjustment system which is considered as merely using generic computer components. Claim 6 recites input as merely pre-solution activity. Claims 11-13 recites the use of a generic neural network that implements the at least one abstract idea on computer components. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the A Computer Aided Diagnosis, CADx, lung disease risk measure device and a smoking history system, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 11, lines 32-37] of Applicant’s Specification describes these systems in a non-particular computing configuration using a neural network, and thus merely implements the abstract ideas.

Regarding the additional limitations of an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 9, lines 18-20] of Applicant’s Specification shows the receiving step of the medical image and is merely used as data gathering steps.

Regarding the additional limitations of and output a smoking history parameter based on the determined equivalent smoking history of the patient and an output circuit operably coupled to the smoking history system and the CADx system and arranged to output the lung disease risk measure, these are merely post-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of insignificant application that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 9, lines 28-30] of Applicant’s Specification shows how the output circuit merely outputs the results from the abstract idea and is therefore insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-2, 4-18 and 20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following have been previously cited however do not teach the claimed invention individually nor in combination:
US 20210233241 A1 to Washko et al teaches of risk calculations for the formation of a lung disease for a patient using smoking history parameters and data from the medical image files of the patients, however does not teach of image processing of a medical image to determine an estimation of the patient’s smoking history and further to use this estimated smoking history parameter to put a lung disease risk measure.
WO 2016094330 A2 to Cohen teaches of using factors such as genetic and smoking history factors to determine the risk a patient developing cancer, however does not teach of image processing of a medical image to determine an estimation of the patient’s smoking history and further to use this estimated smoking history parameter to put a lung disease risk measure.
NPL “Classification of CT scan images of lungs using deep convolutional neural network” teaches of the use of a neural network to classify medical images for diagnosing lung disease, however does not teach of image processing of a medical image to determine an estimation of the patient’s smoking history and further to use this estimated smoking history parameter to put a lung disease risk measure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/22